DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses that the rate of change of an angle with respect to chord position “is greater in regions where the curvature of the perimeter of the tip surface is greater”.  This is unclear because while the claim states that the rate of change is greater and the curvature is greater, in neither instance does the claim disclose what the rate of change and curvature are greater than, thus rendering the claim indefinite.
Claim 11 discloses “wherein the chamfer angle is at most 10°, and optionally at most 5°.  It is not clear if the chamfer angle is at most 10° or at most 5° due to the phrase “optionally”, thus rendering the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2543327 (Pattinson et al. hereinafter).
With regard to claim 1, Pattinson et al. discloses a fan blade (160) comprising a tip surface (185) configured in use to face an internal wall of a nacelle (21),

wherein the chamfer angle (θ) of the chamfer varies along the tip surface (185) between a leading edge of the fan blade and a trailing edge of the fan blade (160) (page 9 line 25-page 10, line 5).
With regard to claim 11, insofar as claim 11 is definite, Pattinson et al. discloses the fan blade of claim 1, wherein the chamfer angle is at most 10°, and optionally at most 5° (page 2 lines 20-24 and page 4 lines 9-11).
With regard to claim 12, Pattinson et al. discloses the fan blade of claim 1, wherein the chamfer angle is between the tip surface and a tangent perpendicular to the radial direction (R),
wherein the radial direction is from the engine axis (11) around which the fan blade (160) rotates in use to the tip surface (185),
wherein the chamfer angle is in a plane perpendicular to the engine axis (11) (page 3, lines 22-26).
With regard to claim 13, Pattinson et al. discloses a fan (13) for a gas turbine engine (10), the fan (13) comprising a plurality of fan blades (160) of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson et al. in view of USPAP 2018/0087387 (Shi et al. hereinafter).
With regard to claim 5, Pattinson et al. discloses all of the limitations except for further comprising a main body formed of a first material and at least one outer layer formed of a second material different from the first material, wherein the at least one outer layer is applied on at least the suction side of the fan blade.
Shi et al. teaches a blade wherein the main body is made of a first material (paragraph [0047]) and at least one outer layer formed of a second material different from the first material, wherein the at least one outer layer is applied on at least the suction side of the fan blade (paragraphs [0048] and [0076]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Pattinson et al. by forming the main body of a first material and at least one outer layer formed of a second material different from the first material, wherein the at least one outer layer is applied on at least the suction side of the fan blade as taught in Shi et al. for the purposes of insulating the blade from high temperatures (paragraph [0041]) of Shi et al.).
With regard to claim 6, the Pattinson et al. modification with regard to claim 5 discloses the fan blade of claim 5, wherein:
the first material is a carbon fiber reinforced polymer; 
and/or the second material is a metal (paragraph [0012] of Shi et al.).
With regard to claim 7, the Pattinson et al. modification with regard to claim 5 discloses the fan blade of claim 1, further comprising a main body formed of metal (paragraph [0047 of Shi et al.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson et al. in view of EP 2952685 (Hansen et al. hereinafter).
With regard to claim 8, Pattinson et al. discloses all of the limitations except for wherein the tip surface is curved in a plane perpendicular to the engine axis around which the fan blade rotates in use, such that in use a point of the tip surface nearer to the pressure side edge than the suction side edge and spaced from the pressure side edge is equally close as the pressure side edge to the internal wall of the nacelle.
Hansen et al. teaches a blade for a gas turbine engine such that in use a point of the tip surface nearer to the pressure side (48) edge than the suction side (50) edge and spaced from the pressure side edge (distance W in Fig. 4) is equally close as the pressure side edge (48) to the internal wall of the nacelle.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Pattinson et al. by forming the blade such that in use a point of the tip surface nearer to the pressure side edge than the suction side edge and spaced from the pressure side edge is equally close as the pressure side edge to the internal wall of the nacelle as taught in Hansen et al. for the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson et al. in view of WO 2011/002570 (Kray et al. hereinafter).
With regard to claim 9, Pattinson et al. discloses all of the limitations except for further comprising an abrasive powder applied to the tip surface in the region of the pressure side edge.
Kray et al. teaches a blade comprising an abrasive powder applied to the tip surface in the region of the pressure side edge (paragraph [0030] and Fig.’s 2 and 3 showing the tip grinder (120) is applied to the tip surface in the region of the pressure side edge).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Pattinson et al. by further comprising an abrasive powder applied to the tip surface in the region of the pressure side edge as taught in Kray et al. for the purposes of removing a portion of the inner casing during a tip rub such that tip rug loads are reduced (Abstract of Kray et al.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson et al. in view of 2017/0226871 (Auzillon et al. hereinafter).
With regard to claim 10
Auzillon et al. teaches a turbine blade wherein the tip surface comprises a groove (2) extending longitudinally along the length of the chord between the leading edge (13) and the trailing edge (14).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Pattinson et al. by providing that the tip surface comprises a groove extending longitudinally along the length of the chord between the leading edge and the trailing edge as taught in Auzillon et al. for the purposes of limiting the blade tip contact surface (paragraph [0004] of Auzillon et al.).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson et al. in view of 9,506,350 (Memmen hereinafter).
With regard to claim 2, Pattinson et al. discloses a fan blade (160) comprising a tip surface (185) configured in use to face an internal wall of a nacelle (21),
the tip surface (185) having a suction side (162) edge, a pressure side (164) edge and a chamfer, having a chamfer angle (page 4, lines 9-11), such that in use the suction side (162) edge is further than the pressure side (164) edge from the internal wall of the nacelle (21) (Fig. 4), 
wherein the chamfer angle (θ) of the chamfer varies along the tip surface (185) between a leading edge of the fan blade and a trailing edge of the fan blade (160) (page 9 line 25-page 10, line 5).
Pattinson et al. does not disclose wherein the fan blade comprises a tip cap, the tip cap comprising the tip surface that is disclosed in claim 2.
Memmen teaches that a tip cap of a blade can be formed integrally or formed separately and then secured to the tip end of the blade (col. 3 lines 32-34).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Pattinson et al. by forming a tip cap for a fan blade, the tip cap comprising a tip surface configured in use to face an internal wall of a nacelle, said tip cap surface comprising the tip surface that is disclosed in claim 2 (and inherently, claim 1) as taught in Memmen for the purposes of providing an alternative assembly method, thereby allowing greater variability.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2020/0182062 and 2019/0338650 disclose a tip cap.  USPAP’s  2018/0298763, 2018/0245469, 2018/0202295, 2018/0320525 and 2005/0232771 as well as USP 10,747,912 all disclose a groove on the tip surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745